Opinion issued May 22, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-01020-CR
                            ———————————
                IN RE JOSEPH THOMAS ROBERTS, Relator



            Original Proceeding on Petition for Writ of Mandamus




                          MEMORANDUM OPINION

      Relator, Joseph Thomas Roberts, has filed a petition for writ of mandamus,

requesting that we set aside or modify the judgment of conviction in the underlying

cause.1


1
      The petition indicates that the underlying proceeding is cause number 10CR1417,
      styled State of Texas v. Joseph Thomas Roberts, in the 10th District Court of
      Galveston County.
      This Court does not have jurisdiction to grant relator’s requested relief. We

have no authority to issue writs of mandamus in criminal law matters relating to

final post-conviction felony proceedings. See TEX. CODE CRIM. PROC. ANN. art.

11.07, § 3(a), (b) (West Supp. 2013); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding); see also In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting

that only Texas Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings).

                                    Conclusion

      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2